Case: 17-50285      Document: 00514405338         Page: 1    Date Filed: 03/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 17-50285
                                                                                FILED
                                                                          March 28, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TIM KERMIT PRICE, also known as Tim K. Price, also known as Fat-Papa,
also known as Kermit Price, also known as Kermit Price, Jr., also known as
Tim Cunningham, also known as Kermit Price Cunningham, also known as
Tim Price Cunningham,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 5:15-CR-9-1


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Following a bench trial, Tim Kermit Price was convicted of one charge of
possession of a firearm by a convicted felon and sentenced to serve 60 months
in prison and a three-year term of supervised release. Now, he argues that the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50285    Document: 00514405338     Page: 2   Date Filed: 03/28/2018


                                 No. 17-50285

evidence does not suffice to uphold his conviction because it does not show that
he knowingly possessed the firearms at issue.
      When presented with a challenge to the sufficiency of the evidence after
a bench trial, the pertinent query is whether there is substantial evidence to
support the verdict. United States v. Tovar, 719 F.3d 376, 388 (5th Cir. 2013).
In joint occupancy cases, such as this one, there must be some evidence to
support a plausible inference that the defendant had knowledge of, and had
access to, the items. United States v. Meza, 701 F.3d 411, 419 (5th Cir. 2012).
There is substantial evidence to show that Price knew of the guns and had
access to them. See Tovar, 719 F.3d at 388; Meza, 701 F.3d at 419.
      AFFIRMED.




                                       2